Markman, J.
(concurring). For the reasons set forth by the concurring judge in the Court of Appeals, I concur in this order. In particular, I agree with him that “after reading the entire plan, it seems clear to me that the [Department of Natural Resources] is violating the spirit, intent, and purpose of the plan, albeit not the plain language.” More should be expected of a public agency, in my judgment, when it negotiates with private parties than the kind of “sharp dealing” reflected in this case. However, any remedy, if there is to be one, must come from the political process, rather than from this Court reading an agreement in a manner contrary to its language.
Corrigan, J. I join the statement of Justice Markman.